UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

—_——s ewe wwe we ew eee ee eh ree re xX
DARIUS LANE, :
Plaintiff,
-against-
COMMON GROUND MANAGEMENT
CORPORATION,
Defendant. :
—~w we www we ww ee eee ee ee EO Ow ee ee ee eee ee x

GEORGE B. DANIELS, United States District Judge:

 

19 Civ. 8081 (GBD)

i
t

|

Plaintiff and Defendant have reached a settlement in this FLSA action and jointly move

I :
this Court for an order approving the settlement. (ECF Nos. 17, 18.) This Court, having reviewed

i I
the terms of the parties’ settlement agreement pursuant to Cheeks v. Freeport Pancake House, Inc.,
|

796 F.3d 199 (2d Cir. 2015), and their joint motion for settlement approval, together with the

exhibits attached thereto, hereby GRANTS the parties’ motion and FURTHER ORDERS that:
1

1. The settlement payment to Plaintiffs in the amount of $25,692 is approved; and

2. The payment of attorneys’ fees and expenses to Plaintiffs’ attorneys in the amount of

$13,308 is approved.

3. This action is dismissed with prejudice and without costs to any party, other than t the

|
extent set forth in the parties’ settlement agreement and herein approved.

Dated: New York, New York
December 11, 2019

!

|
'

SO ORDERED.

Qary 8, Dork

EHO B. DANIELS
nited‘States District Judge

 
